Citation Nr: 0112127	
Decision Date: 04/27/01    Archive Date: 05/01/01	

DOCKET NO.  94-32 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to an increased evaluation for coronary artery 
disease with hypertension, status post-inferior myocardial 
infarction, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had active service from March 1971 to August 
1978.  

In a decision dated in February 2000, the Board of Veterans' 
Appeals (Board) denied entitlement to an increased evaluation 
for coronary artery disease with hypertension, status post-
inferior myocardial infarction, in excess of 30 percent.  

On August 1, 2000, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court"), 
on joint motion of the parties, remanded the case on the 
issue of the veteran's entitlement to a rating in excess of 
30 percent for coronary artery disease with hypertension, 
status post inferior myocardial infarction.  The February 
2000 Board decision in that regard was vacated.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans Benefits Improvements Act of 1994, Public 
Law No. 103-446, Section 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000).  

In addition, VBA's Adjudication Procedure Manual, M 21-1, 
Part IV, directs each RO to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M 21-1, Part IV, paragraphs 8.44-8.45 and 38.02-38.03.  

The essence of the joint motion in the Court order is that, 
at the time of the February 2000 Board decision, the medical 
evidence was inconsistent and the case needed to be remanded 
for a thorough examination in order to reconcile what the 
Court said was conflicting medical evidence.

Additionally, the Court indicated that, in its decision, the 
Board essentially made a determination that being limited to 
light duty employment was not the same as saying no more than 
light manual labor was feasible.  As noted by the Court, with 
regard to conclusions reached on any given medical issue to 
include a determination with regard to such things as degree 
or extent of functional impairment of a disability, and so 
forth, the Court has repeatedly admonished that VA cannot 
substitute its own judgment or opinion for that of a medical 
expert.  See Colvin v. Derwinski, 1 Vet. App.  171 (1991).  

VA regulations provide that where "a diagnosis is not 
supported by the findings on the examination report or the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2000); See 38 C.F.R. 
§ 19.9 (2000).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical 
examination." Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993). 

Pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) (2000), the 
Board is deferring adjudication of the appellate issue 
pending a remand of the case to the RO for further 
development as follows:  

1.  The RO should contact the veteran and 
give him an opportunity to identify all 
sources of treatment, VA and non-VA, 
inpatient and outpatient, for his heart 
problems since October 1999.  After 
obtaining any necessary authorization, 
the RO should obtain and associate with 
the claims file copies of the veteran's 
complete treatment reports from any 
sources identified.  

2.  The veteran should also be afforded a 
cardiology examination to assess his 
coronary artery disease with 
hypertension, post inferior myocardial 
infarction.  The examiner should review 
the claims folder in conjunction with the 
examination.  All indicated testing, to 
include electrocardiogram tracings, 
exercise testing (if medically feasible), 
and X-ray studies, should be accomplished 
and all findings should be reported in 
detail.  The complete claims folder, 
including a copy of this REMAND order, 
must be reviewed by the examiner.  The 
examiner is to indicate in the opinion 
whether the claims folder has been 
reviewed.  Following the examination of 
the veteran and a review of the claims 
folder, the physician should indicate the 
workload of METs accomplished during 
testing (if performed) and whether there 
was dyspnea, fatigue, angina, dizziness 
or syncope during the exercise.  The 
opinion should note: (a) whether the 
veteran has had more than one episode of 
acute congestive heart failure in the 
past year due to his service-connected 
heart disability; (b) whether there is 
evidence of left ventricular dysfunction 
with an ejection fraction of 30 to 50 
percent due to the service-connected 
heart disability; (c) whether there was 
evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, 
echocardiogram or X-ray; (d) whether the 
veteran's heart disease limits him to 
light physical or sedentary employment.  
If a laboratory determination of METs by 
exercise testing cannot be done for 
medical reasons, an estimation by a 
medical examiner of the level of activity 
(expressed in METs and supported by 
specific examples, such as slow stair 
climbing or shoveling snow) that results 
in dyspnea, fatigue, angina, dizziness, 
or syncope may be used.  The veteran is 
hereby advised that failure to report for 
a scheduled VA examination without good 
cause shown may have adverse effects on 
his claim. 
The complete rationale for any opinion 
expressed should be provided.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
REMAND.  If they are not, the RO should 
undertake corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for the veteran's 
heart disease with application of all 
pertinent criteria, to include both the 
old and new rating criteria for 
cardiovascular disorders.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review if otherwise 
in order.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran is to be 
advised that the examination requested in this REMAND is 
necessary to adjudicate his claim, and that failure, without 
good cause, to appear for a scheduled examination, could 
result in the denial of his claim.  38 C.F.R. § 3.655 (2000).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




